UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-05628 Name of Registrant: Vanguard Malvern Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: September 30 Date of reporting period: June 30, 2013 Item 1: Schedule of Investments Vanguard U.S. Value Fund Schedule of Investments As of June 30, 2013 Market Value Shares ($000) Common Stocks (99.4%) 1 Consumer Discretionary (7.4%) Comcast Corp. Class A 137,389 5,754 Macy's Inc. 105,500 5,064 Gannett Co. Inc. 206,300 5,046 Ford Motor Co. 296,700 4,590 CBS Corp. Class B 91,287 4,461 * PulteGroup Inc. 224,000 4,249 Dillard's Inc. Class A 42,100 3,451 Walt Disney Co. 54,600 3,448 Brinker International Inc. 86,400 3,407 * TRW Automotive Holdings Corp. 48,000 3,189 * Starz 123,000 2,718 Dana Holding Corp. 136,100 2,621 Whirlpool Corp. 20,100 2,299 Time Warner Inc. 38,700 2,238 Lowe's Cos. Inc. 50,800 2,078 Home Depot Inc. 22,600 1,751 Service Corp. International 71,900 1,296 * Jack in the Box Inc. 32,400 1,273 GameStop Corp. Class A 25,700 1,080 Gap Inc. 18,400 768 Foot Locker Inc. 10,600 372 Consumer Staples (6.6%) Procter & Gamble Co. 195,769 15,072 CVS Caremark Corp. 137,950 7,888 * Pilgrim's Pride Corp. 335,400 5,011 Kimberly-Clark Corp. 48,200 4,682 JM Smucker Co. 35,500 3,662 Energizer Holdings Inc. 35,700 3,588 Kroger Co. 103,100 3,561 Ingredion Inc. 53,600 3,517 Altria Group Inc. 63,700 2,229 * Dean Foods Co. 204,200 2,046 Kraft Foods Group Inc. 19,500 1,090 Reynolds American Inc. 18,800 909 Safeway Inc. 31,500 745 Mondelez International Inc. Class A 5,068 145 Energy (14.4%) Exxon Mobil Corp. 426,600 38,543 Chevron Corp. 201,530 23,849 ConocoPhillips 173,490 10,496 Anadarko Petroleum Corp. 91,900 7,897 Phillips 66 122,245 7,202 Marathon Petroleum Corp. 83,268 5,917 Valero Energy Corp. 160,840 5,592 Chesapeake Energy Corp. 251,700 5,130 HollyFrontier Corp. 102,800 4,398 Tesoro Corp. 82,400 4,311 Western Refining Inc. 132,400 3,717 Occidental Petroleum Corp. 22,000 1,963 Financials (29.2%) Wells Fargo & Co. 545,423 22,510 JPMorgan Chase & Co. 424,140 22,390 Citigroup Inc. 323,861 15,536 * Berkshire Hathaway Inc. Class B 125,600 14,057 Goldman Sachs Group Inc. 67,917 10,272 Bank of America Corp. 669,076 8,604 US Bancorp 224,100 8,101 Morgan Stanley 309,000 7,549 State Street Corp. 105,400 6,873 Discover Financial Services 133,100 6,341 Allstate Corp. 119,400 5,745 SunTrust Banks Inc. 180,900 5,711 Regions Financial Corp. 598,500 5,704 Ameriprise Financial Inc. 70,200 5,678 Fifth Third Bancorp 312,300 5,637 Lincoln National Corp. 147,200 5,368 XL Group plc Class A 159,900 4,848 Everest Re Group Ltd. 36,900 4,733 PartnerRe Ltd. 51,400 4,655 Axis Capital Holdings Ltd. 101,400 4,642 Travelers Cos. Inc. 55,200 4,412 Platinum Underwriters Holdings Ltd. 72,400 4,143 Aflac Inc. 64,500 3,749 Ventas Inc. 43,600 3,028 CBOE Holdings Inc. 63,600 2,966 Host Hotels & Resorts Inc. 166,300 2,805 Zions Bancorporation 90,900 2,625 Weyerhaeuser Co. 82,200 2,342 Kimco Realty Corp. 103,200 2,212 BioMed Realty Trust Inc. 99,800 2,019 Weingarten Realty Investors 64,400 1,982 * Howard Hughes Corp. 17,500 1,962 Regency Centers Corp. 37,900 1,926 RLJ Lodging Trust 82,600 1,858 EPR Properties 36,400 1,830 CBL & Associates Properties Inc. 84,400 1,808 Lexington Realty Trust 154,300 1,802 Corrections Corp. of America 52,900 1,792 Retail Properties of America Inc. 122,100 1,744 Inland Real Estate Corp. 166,200 1,698 Equity Lifestyle Properties Inc. 21,500 1,690 Omega Healthcare Investors Inc. 51,800 1,607 National Retail Properties Inc. 46,400 1,596 * Popular Inc. 51,100 1,550 Brandywine Realty Trust 112,200 1,517 Nelnet Inc. Class A 38,300 1,382 HCC Insurance Holdings Inc. 30,900 1,332 * American International Group Inc. 28,600 1,278 Simon Property Group Inc. 7,600 1,200 * World Acceptance Corp. 12,500 1,087 General Growth Properties Inc. 53,300 1,059 CapitalSource Inc. 74,300 697 Ashford Hospitality Trust Inc. 59,300 679 * Sunstone Hotel Investors Inc. 37,700 455 Protective Life Corp. 8,500 326 HCP Inc. 4,900 223 Susquehanna Bancshares Inc. 16,300 209 Prologis Inc. 4,400 166 Health Care (11.7%) Pfizer Inc. 517,925 14,507 Johnson & Johnson 168,350 14,454 Medtronic Inc. 172,800 8,894 Merck & Co. Inc. 188,101 8,737 Eli Lilly & Co. 151,500 7,442 Cigna Corp. 85,500 6,198 Omnicare Inc. 101,900 4,862 * CareFusion Corp. 126,500 4,661 * Mylan Inc. 139,500 4,329 AbbVie Inc. 102,200 4,225 Becton Dickinson and Co. 42,000 4,151 Baxter International Inc. 58,100 4,025 * Covance Inc. 41,400 3,152 * Charles River Laboratories International Inc. 76,000 3,118 Zimmer Holdings Inc. 31,700 2,376 UnitedHealth Group Inc. 20,900 1,369 Abbott Laboratories 14,400 502 Industrials (9.8%) General Electric Co. 1,120,340 25,981 Raytheon Co. 93,200 6,162 Northrop Grumman Corp. 73,100 6,053 * Delta Air Lines Inc. 271,400 5,078 L-3 Communications Holdings Inc. 56,900 4,879 Boeing Co. 46,200 4,733 Lockheed Martin Corp. 41,900 4,544 Towers Watson & Co. Class A 51,400 4,212 * Hertz Global Holdings Inc. 159,700 3,960 Textron Inc. 146,100 3,806 Avery Dennison Corp. 81,800 3,498 Fortune Brands Home & Security Inc. 68,700 2,661 Cintas Corp. 47,100 2,145 Flowserve Corp. 24,300 1,312 Manpowergroup Inc. 14,800 811 Crane Co. 10,400 623 * Oshkosh Corp. 16,400 623 Information Technology (8.9%) Cisco Systems Inc. 512,100 12,449 Hewlett-Packard Co. 351,500 8,717 Intel Corp. 236,600 5,731 Western Digital Corp. 85,700 5,321 Xerox Corp. 557,300 5,055 Symantec Corp. 221,000 4,966 Texas Instruments Inc. 133,200 4,645 Fidelity National Information Services Inc. 98,300 4,211 Computer Sciences Corp. 89,600 3,922 Apple Inc. 9,700 3,842 Motorola Solutions Inc. 58,442 3,374 * LSI Corp. 411,800 2,940 Booz Allen Hamilton Holding Corp. 168,200 2,923 * Freescale Semiconductor Ltd. 176,303 2,389 * Anixter International Inc. 12,900 978 Maxim Integrated Products Inc. 31,300 870 Applied Materials Inc. 34,300 511 CA Inc. 13,600 389 Materials (3.0%) International Paper Co. 110,400 4,892 LyondellBasell Industries NV Class A 69,900 4,631 Westlake Chemical Corp. 43,300 4,174 Worthington Industries Inc. 130,400 4,135 CF Industries Holdings Inc. 20,600 3,533 * Louisiana-Pacific Corp. 235,000 3,476 Telecommunication Services (2.5%) AT&T Inc. 589,710 20,876 Utilities (5.9%) Edison International 119,400 5,750 American Electric Power Co. Inc. 119,800 5,365 DTE Energy Co. 77,600 5,200 PG&E Corp. 113,000 5,167 CMS Energy Corp. 177,600 4,825 Pinnacle West Capital Corp. 84,800 4,704 UGI Corp. 118,000 4,615 Ameren Corp. 132,000 4,546 Portland General Electric Co. 100,200 3,065 Entergy Corp. 31,300 2,181 Black Hills Corp. 43,500 2,121 UNS Energy Corp. 15,000 671 NV Energy Inc. 19,600 460 Duke Energy Corp. 2,800 189 Total Common Stocks (Cost $709,982) Market Value Coupon Shares ($000) Temporary Cash Investments (0.6%) 1 Money Market Fund (0.6%) 2 Vanguard Market Liquidity Fund 0.127% 4,560,378 4,560 Face Maturity Amount Date ($000) U.S. Government and Agency Obligations (0.0%) 3,4 Federal Home Loan Bank Discount Notes 0.090% 10/25/13 100 100 4,5 Freddie Mac Discount Notes 0.130% 9/16/13 200 200 Total Temporary Cash Investments (Cost $4,860) Total Investments (100.0%) (Cost $714,842) Other Assets and Liabilities-Net (0.0%) Net Assets (100%) * Non-income-producing security. 1 The fund invests a portion of its cash reserves in equity markets through the use of index futures contracts. After giving effect to futures investments, the fund's effective common stock and temporary cash investment positions represent 100.0% and 0.0%, respectively, of net assets. 2 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. 3 The issuer operates under a congressional charter; its securities are generally neither guaranteed by the U.S. Treasury nor backed by the full faith and credit of the U.S. government. 4 Securities with a value of $300,000 have been segregated as initial margin for open futures contracts. 5 The issuer was placed under federal conservatorship in September 2008; since that time, its daily operations have been managed by the Federal Housing Finance Agency and it receives capital from the U.S. Treasury, as needed to maintain a positive net worth, in exchange for senior preferred stock. A. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Securities for which market quotations are not readily available, or whose values have been materially affected by events occurring before the fund's pricing time but after the close of the securities’ primary markets, are valued by methods deemed by the board of trustees to represent fair value. Investments in Vanguard Market Liquidity Fund are valued at that fund's net asset value. Temporary cash investments acquired over 60 days to maturity are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1—
